 Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 1 of 6 - Page ID#: 686




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                      ASHLAND

Civil Action No. 14-142-HRW

UNITED STATES OF AMERICA,                                                         PLAINTIFF,


v.                         MEMORANDUM OPINION AND ORDER


REAL PROPERTIES LOCATED IN
SCIOTIO AND LAWRENCE COUNTIES
OHIO, WITH ALL IMPROVEMENTS AND
APPURTENANCES THEREON, OWNED BY
PAUL R. VERNIER, SHERRY L. VERNIER
AND BLESSED REATLY, LLC, et al.,                                                 DEFENDANTS.


        This matter is before the Court upon Paul R. Vernier’s Petition for Partial Release of

Seized Property for Cost of Defense [Docket No. 88]. The matter has been fully briefed by the

parties [Docket Nos. 89 and 90]. For the reasons set forth herein, the Court will deny the

Petition.

                                                  I.

        Paul R. Vernier owned and operated Community Counseling and Treatment Services

(“CCTS”), a purported addiction treatment clinic that, along with its physicians and others,

unlawfully diverted controlled substances in violation of 18 U.S.C. § 841, engaged in fraudulent

billing practices in violation of 18 U.S.C. § 1347, and laundered criminal proceeds in violation of

18 U.S.C. §§ 1956 and 1957.

        The United States initiated this civil forfeiture action in 2014, against property that it

alleges represents proceeds of CCTS. In its Complaint, the United States alleges that such

property represents proceeds drug trafficking and/or was used to facilitate drug trafficking,
 Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 2 of 6 - Page ID#: 687




represents proceeds of money laundering and/or was involved in money laundering offenses,

and/or represents proceeds of health care fraud. [Verified Complaint, Docket No. 1]. The funds

seized exceed $ 2,000,000.00.

        In 2016, Vernier filed a Verified Claim to two pieces of real property and funds seized

from six financial accounts. [Docket No. 19].

        In early, 2017, this Court entered an order staying this case pending the conclusion of an

ongoing criminal investigation in Ohio of Vernier. [Docket No. 67].

        Vernier agreed to the stay.

        On March 27, 2019, a grand jury in Lawrence, County, Ohio, returned charges against

Vernier for (1) theft under O.R.C. § 2913.02(A)(3); (2) Medicare fraud under O.R.C. §

2913.40(B); and (3) trafficking in drugs under O.R.C. § 2925.03. [State of Ohio v. Paul R.

Vernier, Case No. 19CR000114, Indictment, Docket No. 89-1]. The case is set for trial in May

2021.

        In December 2019, Vernier filed a motion with the state court seeking the release of

funds seized by the United States in order to pay his counsel. The motion was overruled for lack

of jurisdiction.

        Now, Vernier seeks the same relief from this Court, to-wit, immediate release of all

seized property, or a substantial portion (not less than $100,000.00) for his defense against the

criminal charges pending against him in Ohio.

        The United States opposes the motion.
 Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 3 of 6 - Page ID#: 688




                                                 II.

       18 U.S.C. § 983(f) provides a mechanism for the release of property during the pendency

  of a civil forfeiture proceeding in certain circumstances in which the Government's continued

 possession would create a substantial hardship on persons claiming an interest in the property.

       In order to obtain release of seized property, a claimant must demonstrate:

               (A) the claimant has a possessory interest in the property;
               (B) the claimant has sufficient ties to the community to provide
               assurance that the property will be available at the time of the trial;
               (C) the continued possession by the Government pending the final
               disposition of forfeiture proceedings will cause substantial
               hardship to the claimant, such as preventing the functioning of a
               business, preventing an individual from working, or leaving an
               individual homeless;
               (D) the claimant's likely hardship from the continued possession by
               the Government of the seized property outweighs the risk that the
               property will be destroyed, damaged, lost, concealed, or transferred
               if it is returned to the claimant during the pendency of the
               proceeding; and
               (E) none of the conditions set forth in paragraph (8) applies.

18 U.S.C. § 983(f)(1).

       The statute includes specific exclusions, set forth in Section (8):

               (8) This subsection shall not apply if the seized property—

               (A) is contraband, currency, or other monetary instrument, or
               electronic funds unless such currency or other monetary instrument
               or electronic funds constitutes the assets of a legitimate business
               which has been seized;
               (B) is to be used as evidence of a violation of the law;
               (C) by reason of design or other characteristic, is particularly
               suited for use in illegal activities; or
               (D) is likely to be used to commit additional criminal acts if
               returned to the claimant.

18 U.S.C. § 983(f)(1), (8).

       To obtain release under this statute, a claimant must submit a petition to the district court

setting forth “the basis on which” the claimant has met all of these “requirements” for release.
 Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 4 of 6 - Page ID#: 689




§ 983(f)(3)(A),(B). The district court, in turn, can order release of properly seized property only

if “the claimant demonstrates that the requirements ... have been met.” § 983(f)(6).

                                                III.

        Vernier blithely maintains that he meets the requirements set forth above and, as such, is

entitled to immediate release to no less than $100.000.00 of the seized assets. However, he

ignores the explicit terms of the statute. The statute by its own terms excludes seized currency.

Indeed, the only exception for the release of seized currency under this provision is if it

“constitutes the assets of a legitimate business which has been seized.” 18 U.S.C. § 983(f)(8)(A).

As Plaintiff points out, no legitimate business has been seized here. The business seized is

alleged to have been one of drug trafficking, money laundering and health care fraud. Vernier

has not presented evidence establishing otherwise.

        Moreover, Vernier cannot satisfy the conditions set forth in Section (1). § 983(f)(1)(B)

requires the claimant to have “sufficient ties to the community to provide assurance that the

property will be available at the time of the trial.” In addition, Section 983(f)(1)(D) requires the

likely hardship to outweigh “the risk that the property will be destroyed, damaged, lost,

concealed, or transferred if it is returned to the claimant during the pendency of the proceeding.”

“[Section] 983(f) places great emphasis on ensuring the preservation of any released property

pending final disposition of forfeiture proceedings.” United States v. Undetermined Amount of

U.S. Currency, 376 F.3d 260, 265 (4th Cir. 2004).

        Yet here, Vernier seeks the release of funds to use for his defense of the pending state

criminal action—in other words, he seeks the release of funds for their dissipation. Under these

circumstances, there is no way to ensure the availability of the property for forfeiture as required

by statute.
    Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 5 of 6 - Page ID#: 690




         Nor can Vernier establish that the “likely hardship” outweighs the risk of loss. Vernier

contends that the “likely hardship” is not having funds to pay for his counsel, expert witnesses,

and other items in his defense against the criminal charges he faces in Ohio.

         Although § 983(f) never defines “hardship,” it does provide some examples of the

hardship Congress deemed sufficient to provide grounds for release of seized property, i.e.

hardship “preventing the functioning of a business, preventing an individual from working, or

leaving an individual homeless.” § 983(f)(1)(C). Paying legal fees is not among the statutory

exemplars.

         Nor is it contemplated. Congress has explicitly provided for legal representation, under

certain conditions, for claimants in civil forfeiture actions. If Congress had intended the release

of seized assets to be used for legal fees it would not have expressly permitted appointment of

legal counsel. See United States v. Undetermined Amount of U.S. Currency, 376 F.3d at 267.

         Although not suggested by Vernier, his “hardship” lacks constitutional dimension as

well. Id. High ranking precedent remains that a criminal defendant has no constitutional right to

use forfeitable property to pay counsel. See Caplin & Drysdale Chartered v. United States, 491

U.S. 617 (1989) and United States v. Monsanto, 491 U.S. 600 (1989). 1



1
  In Caplin & Drysdale ,the Court held that Congress may require the forfeiture of criminally
derived proceeds, even if those proceeds are used for legal representation, without running afoul
of the Sixth Amendment right to counsel. Caplin & Drysdale, 491 U.S. at 625-628.
Notably, Caplin & Drysdale did not alter or refine the meaning of the Sixth Amendment
limitation to the exemption in § 1957(f)(1) by its holding that the Sixth Amendment alone does
not require an exemption from forfeiture for tainted proceeds used for attorneys' fees. Rather, the
highlights the contrast between Congress's failure to exempt criminally derived proceeds used
for attorneys' fees from forfeiture and its subsequent decision to exempt such proceeds from
criminal penalties.
         In Monsanto, a companion case to Caplin & Drysdale, the Court considered a pretrial
restraining order that prevented a not-yet-convicted defendant from using certain assets to pay
for his lawyer. The defendant argued that, given this difference, Caplin & Drysdale 's conclusion
should not apply. The Court noted, however, that the property at issue was forfeitable under the
 Case: 0:14-cv-00142-HRW Doc #: 91 Filed: 04/06/21 Page: 6 of 6 - Page ID#: 691




                                                IV.

       Accordingly, IT IS HEREBY ORDERED that Paul R. Vernier’s Petition for Partial

Release of Seized Property for Cost of Defense [Docket No. 88] be DENIED.

       This 6th day of April 2021.




same statute that was at issue in Caplin & Drysdale. 491 U.S. at 625-628 And, as in Caplin &
Drysdale, the application of that statute to Monsanto's case concerned only the pretrial restraint
of assets that were traceable to the crime; thus, the statute passed title to those funds at the time
the crime was committed. The Monsanto Court said that Caplin & Drysdale had already weighed
the very interests at issue.
        Informing both opinions is the notion, that although the criminal defense bar had urged
Congress to exclude from civil forfeiture those assets that the defendant wants to use to pay an
attorney, Congress has declined to do so.
